Per Curiam:.
The plaintiff recovered a verdict of $6,000 at the Camden Circuit. The real question presented for our determination is whether the verdict was against the weight of the evidence. We do not think it was.
The plaintiff resided in Elwood, New Jersey. On Sunday, May 12th, 1929, he had, with several others, driven toward Atlantic City in a Dodge car. This car having broken down, it was pushed off the main highway, and the plaintiff, the license plates having been removed, started for Philadelphia, in order to return with another automobile belonging to one of the party, so that the trip to Atlantic City might be continued. The license plates were removed lest they be stolen.
Plaintiff stationed himself at the southeast corner of New Orleans avenue and the White Horse pike in order to signal a passing bus. Two went by without stopping. The third struck Olsen and caused more or less serious injuries. Olsen *182saw the driver of the bus pull over as though he would come to a stop. However, instead of doing so he seems to have pulled in and struck Olsen. The bus driver and a number of witnesses, called for the defendant, explain that the injuries suffered by Olsen were due to the fact that he made an attempt to jump upon the bus while it was still moving. The fact questions, in a short but comprehensive charge, were clearly presented to the jury.
The witnesses, in behalf of Olsen, were relatives. However, they told straightforward stories and were cross-examined at length. The bus driver, passengers and an automobilist or two, who testified to a running jump by Olsen at the front righthand side of the bus, present also convincing and disinterested testimony. One circumstance, however, in the case which makes us more certain that the jury’s verdict was supported by the weight of the evidence, is the circumstance of the license plates. Olsen was carrying these plates. They were later found in the center of the highway. It seems unlikely that he would have thrown the plates away and then made a jump for the bus with both hands free. The testimony of the defendant’s witnesses is to the effect that he grabbed for the bus with both hands. It seems more likely that he was struck and so lost the plates, than that he threw them down. The details of the occurrence are not clearly fixed on Olsen’s mind. This, of course, as so often happens, may be due to the occurrence. The verdict, we believe, is supported by the weight of the evidence.
The rule will be discharged, with costs.